DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 12 February 2021 fails to place the application in condition for allowance. 
Claims 1-3, 5, 6, 9-14, 16-19, and 21-24 are currently pending and under examination.

Status of Rejections
The rejection of claim 19 under 35 U.S.C. 102(a)(1) over Aikin is herein withdrawn due to Applicant’s Amendment filed 12 February 2021
The rejection of claims 1-3, 5, 6, 9-14, 16-18, and 21-24 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 12 February 2021.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 9-14, 16-19, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 9-12, 16-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Trimmer in view of Walker and Li et al (US 2012/0285820 A1) with evidence provided by previously cited Bruns.
As to claims 1 and 9, Trimmer discloses an electroerosion machining system (Title) comprising: 
	an electrode assembly configured to machine a desired configuration in a workpiece (pg. 5-6 claim 1 “one or more electrodes” and Fig. 5) ; 
	a power supply configured to energize the electrode assembly and the workpiece to opposite electrical polarities (pg. 5-6 claim 1 [0032]); 
	an electrolyte supply that supplies an electrolyte during machining of the workpiece (pg. 5-6 claim 1); 
	a working apparatus configured to move the electrode assembly relative to the workpiece (pg. 5-6 claim 1); and 
	a control system to control the power supply and the working apparatus (pg. 5-6 claim 1 “controller”); 
	wherein the electrode assembly comprises: an electrode body in the form of a pipe-shaped body, that defines a hollow interior and an axial direction (Fig. 5 #25 where the axial direction is commensurate with the axis of the body); the hollow interior of the electrode body being fluidly coupled to the electrolyte supply that the electrolyte from the electrolyte supply may flow through the hollow interior and to the workpiece during machining thereof ([0032] and one or more replaceable inserts affixed to the electrode body at a working end thereof positioned adjacent to and facing the workpiece (#s 16 Fig. 5).
	Trimmer fails to explicitly disclose wherein the one or more replaceable inserts constructed so as to be selectively attachable and detachable to the working end of the electrode body and a shield member positioned circumferentially around at least a portion of the electrode body, the shield member having an axial end that faces the workpiece, the shield member being 
	Walker discloses an electrode assembly for use in an electroerosion machining system comprising:
an electrode body in the form of a tube-shaped body, that defines a hollow interior , the hollow interior of the electrode body being fluidly coupled to the electrolyte supply that the electrolyte from the electrolyte supply may flow through the hollow interior and to the workpiece during machining thereof, and one or more replaceable inserts affixed to the electrode body at a working end thereof positioned and extending out longitudinally past an edge of the working end (See below for citations).

    PNG
    media_image1.png
    878
    1190
    media_image1.png
    Greyscale


	Li discloses a shield member positioned circumferentially around at least a portion of the electrode body (Fig. 4 #51, Fig. 6 #63) the shield member having an axial end that faces the workpiece (bottom of 51/63 cited above), the shield member being spaced apart from the electrode body to define a cylinder-shaped gas channel through which a protective gas may be forced in an axial direction toward the workpiece (Fig. 4 # 59 or Fig. 6 #64), the axial end of the shield member also being spaced apart from the workpiece to further define the gas 2channel between the axial end of the shield member and the workpiece, wherein the portion of the gas channel that is between the axial end of the shield member and the workpiece is configured to allow the protective gas to escape outwardly in a radial direction (Space between workpiece and bottom of 51/63 which is generically shown in Fig. 1 of a generic holder relative the workpiece 101).	
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the shield as taught by Li in the apparatus of Trimmer, as modified by Walker, because it allows for cooling (Li [0060]) and providing external flushing (Li [0066]). The recitation of “which a protective gas may be provided and directs the protective gas toward the working end of the electrode body so as to prevent oxidation of workpiece debris" 

As to claim 3, Trimmer discloses wherein the one or more replaceable inserts comprises a plurality of replaceable inserts spaced equidistantally about a perimeter of the electrode body (See Fig. 5 Trimmer OR Walker as cited above).

As to claims 5, 6, 14, 23, and 24 Trimmer fails to explicitly disclose wherein the electrode body has a plurality of flutes therein, in a spiral pattern around the electrode body.
	Walker discloses appropriate cutting tools for electrochemical machining with flutes in a spiral pattern around the outside of the electrode body.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrode assembly of Walker in the apparatus of Trimmer because it is a recognized electrode assembly suitable for electrochemical machining (See MPEP 2144.07).


As to claims 10 and 22, the limitation "wherein the hollow interior of the electrode body is configured to receive a chunk of workpiece material resulting from a machining of the workpiece” does not impart any further structural limitation as it is drawn towards a theoretical 

As to claim 11, the limitation “wherein the control system is configured to control the working apparatus so as to move the electrode assembly in order to perform a trepanning or hole drilling of the workpiece in order to generate the chunk of workpiece material.” is drawn towards a limitation of how the control system operates and thus met by the prior art because the prior art apparatus is drawn towards traditional automated machining depending on the workpiece being worked – see [0011]-[0113], and configured as such.

As to claim 12, Trimmer discloses an electrode assembly comprises: a cylindrical, pipe shaped electrode body having an outer perimeter that defines a hollow interior extending through at least a portion of a length of the electrode body, and end positionable adjacent to an facing a workpiece to be machines via an electroerosion machining process hollow interior sized to accommodate a core of workpiece material therein resulting from one of a trepanning or hole drilling of the workpiece (Fig. 5 #25); and one or more replaceable inserts affixed to the electrode body via attachment thereof to the working end thereof positioned adjacent the workpiece, the one or more replaceable inserts constructed so as to be selectively attachable and detachable from the working end of the electrode body and positioned around the outer perimeter of the electrode body (Fig. 5 #16).
	Trimmer fails to explicitly disclose wherein the one or more replaceable inserts constructed so as to be selectively attachable and detachable to the working end of the electrode body and a shield member positioned circumferentially around at least a portion of the electrode 
	Walker discloses an electrode assembly for use in an electroerosion machining system comprising:
	an electrode body in the form of a tube-shaped body, that defines a hollow interior , the hollow interior of the electrode body being fluidly coupled to the electrolyte supply that the electrolyte from the electrolyte supply may flow through the hollow interior and to the workpiece during machining thereof, and one or more replaceable inserts affixed to the electrode body at a working end thereof positioned and extending out longitudinally past an edge of the working end (See below for citations).

    PNG
    media_image1.png
    878
    1190
    media_image1.png
    Greyscale


		Li discloses a shield member positioned circumferentially around at least a portion of the electrode body (Fig. 4 #51, Fig. 6 #63) the shield member having an axial end that faces the workpiece (bottom of 51/63 cited above), the shield member being spaced apart from the electrode body to define a cylinder-shaped gas channel through which a protective gas may be forced in an axial direction toward the workpiece (Fig. 4 # 59 or Fig. 6 #64), the axial end of the shield member also being spaced apart from the workpiece to further define the gas 2channel between the axial end of the shield member and the workpiece, wherein the portion of the gas channel that is between the axial end of the shield member and the workpiece is configured to allow the protective gas to escape outwardly in a radial direction (Space between workpiece and bottom of 51/63 which is generically shown in Fig. 1 of a generic holder relative the workpiece 101).	
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the shield as taught by Li in the apparatus of Trimmer, as modified by Walker, because it allows for cooling (Li [0060]) and providing external flushing (Li [0066]). The recitation of “which a protective gas may be provided and directs the protective gas toward the working end of the electrode body so as to prevent oxidation of workpiece debris" 

As to claim 16, the limitation "wherein the hollow interior of the electrode body is configured to receive a chunk of workpiece material resulting from a machining of the workpiece” does not impart any further structural limitation as it is drawn towards a theoretical chunk of any proportion and thus the hollow hole in the bottom in Fig. 5 is capable of performing said function (See MPEP 2114).

As to claims 17 and 25, Trimmer discloses wherein the electrode body comprises cooling channels formed therein by which the electrolyte travels from the electrolyte supply to the workpiece (channels 24 in Fig. 5 and [0031]-[0032]).

As to claim 18, Trimmer discloses wherein the one or more replaceable inserts comprises four replaceable inserts spaced 90 degrees apart from one another about a perimeter of the pipe-shaped electrode body (See Fig. 5).

As to claim 21, Trimmer further discloses wherein the one or more replaceable inserts are positioned about an outer perimeter of the electrode body that defines an opening of the hollow interior at the working end (See Fig. 5).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimmer, as modified by Walker and Li, applied to claims 1, in view of Luo et al (US 2010/0126877 A1).
As to claims 2 and 13, Trimmer, as modified by Walker and Li, fails to explicitly disclose wherein the insert is composed of tungsten-copper alloy.
	Luo discloses wherein the electrode performing the machining comprises a tungsten-copper alloy ([0020]-[0021]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an insert (electrode) made of tungsten-copper alloy as taught by Luo in the apparatus of Trimmer, as modified by Walker and Li, since it is a recognized material for performing electroerosion (See MPEP 2144.07).

Claims 19 is rejected under 35 U.S.C. 103(a) as being obvious over Aikin (US 3,243,365) in view of Li.
As to claim 19, Aikin discloses an electroerosion machining system comprising: 
	an electrode assembly configured to machine a desired configuration in a workpiece (Fig. 7); 
	a power supply configured to energize the electrode assembly and the workpiece to opposite electrical polarities(col. 3 lines 6-10); and 
	a working apparatus configured to move the electrode assembly relative to the workpiece (col. 3 lines 1-5); 
	wherein the electrode assembly comprises: a pipe-shaped electrode body defining a longitudinal direction having a generally uniform, cylindrical profile along the entire length of 
	one or more replaceable inserts affixed to the pipe-shaped electrode body at a working end thereof, the one or more replaceable inserts constructed so as to be selectively attachable and detachable from the working end of the pipe-shaped electrode body (Fig. 7 #s 40).
	Aikin fails to explicitly disclose a shield member positioned circumferentially around at least a portion of the electrode body, the shield member having an axial end that faces the workpiece, the shield member being spaced apart from the electrode body to define a cylinder-shaped gas channel through which a protective gas may be forced in an axial direction toward the workpiece, the axial end of the shield member also being spaced apart from the workpiece to further define the gas 2channel between the axial end of the shield member and the workpiece, wherein the portion of the gas channel that is between the axial end of the shield member and the workpiece is configured to allow the protective gas to escape outwardly in a radial direction	
	Li discloses a shield member positioned circumferentially around at least a portion of the electrode body (Fig. 4 #51, Fig. 6 #63) the shield member having an axial end that faces the workpiece (bottom of 51/63 cited above), the shield member being spaced apart from the electrode body to define a cylinder-shaped gas channel through which a protective gas may be forced in an axial direction toward the workpiece (Fig. 4 # 59 or Fig. 6 #64), the axial end of the shield member also being spaced apart from the workpiece to further define the gas 2channel between the axial end of the shield member and the workpiece, wherein the portion of the gas channel that is between the axial end of the shield member and the workpiece is configured to allow the protective gas to escape outwardly in a radial direction (Space between workpiece and 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the shield as taught by Li in the apparatus of Aikin because it allows for cooling (Li [0060]) and providing external flushing (Li [0066]). The recitation of “which a protective gas may be provided and directs the protective gas toward the working end of the electrode body so as to prevent oxidation of workpiece debris" is interpreted as how the shield is operated. Since the structure of Li are channels about a periphery of the electrode, they are deemed capable as such of providing a gas as evidenced by Bruns said channels are capable of directing a gas or a fluid towards the workpiece to prevent further machining (See col. 9 lines 1-6 and col. 8 lines 5-66), said limitation is functional met and deemed capable of performing said function (See MPEP 2114).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795